 Case 21-10809-BFK Doc 35-1 Filed 05/18/21 Entered 05/18/21 15:10:36                      Desc
                 Exhibit(s) Supplemental Statement Page 1 of 2



                   SUPPLEMENTAL STATEMENT TO SCHEDULES


                            ITEM 1 - NEWTEK VEHCILE LIENS:
       Newtek Small Business Finance, LLC has a perfected, first priority security interest in
the following Vehicles [Listed in Schedule A/B – Item 47] with respect to Secured Claim 2.24:
                             Vehicle 47.22
                             Vehicle 47.25
                             Vehicle 47.26
                             Vehicle 47.28
                             Vehicle 47.29
                             Vehicle 47.30
                             Vehicle 47.31
                             Vehicle 47.32
                             Vehicle 47.34
                             Vehicle 47.35
                             Vehicle 47.36
                             Vehicle 47.37
                             Vehicle 47.38
                             Vehicle 47.39
                             Vehicle 47.40
                             Vehicle 47.41
                             Vehicle 47.42
                             Vehicle 47.43
                             Vehicle 47.44
                             Vehicle 47.45
                             Vehicle 47.46
 Case 21-10809-BFK Doc 35-1 Filed 05/18/21 Entered 05/18/21 15:10:36                      Desc
                 Exhibit(s) Supplemental Statement Page 2 of 2



                   ITEM 2 – LIENS AGAINST ACCOUNTS RECEIVABLE:
       Multiple creditors hold liens against the Accounts Receivable of the Debtor [Listed in
Schedule A/B – Items 11(a) and (b)]. In order of priority, these creditors are:
               First, Newtek Small Business Finance, LLC with respect to Secured Claim 2.24;
               Second, Corporation Service Company [as Representative] with respect to
               Secured Claim 2.15;
               Third, Corporation Service Company [as Representative] with respect to Secured
               Claim 2.16;
               Fourth, Corporation Service Company [as Representative] with respect to Secured
               Claim 2.17;
               Fifth, Corporation Service Company [as Representative] with respect to Secured
               Claim 2.18;
               Sixth, Corporation Service Company [as Representative] with respect to Secured
               Claim 2.19;
               Seventh, Corporation Service Company [as Representative] with respect to
               Secured Claim 2.20;
               Eighth, S&P Financial Services, Inc. with respect to Secured Claim 2.25;
               Eighth, MBFMPO with respect to Secured Claim 2.23;
               Ninth, Accel Capital with respect to Secured Claim 2.1;
               Tenth, Fundbox with respect to Secured Claim 2.21;
               Eleventh, US Small Business Administration [PPP Loan [First Round] with
               respect to Secured Claim 2.28; and
               Twelfth, the US Small Business Administration [PPP Loan [Second Round] with
               respect to Secured Claim 2.29.
